        Case 1:16-cv-00083-BLW Document 257 Filed 01/25/21 Page 1 of 6




BART M. DAVIS, Idaho Bar No. 2696
United States Attorney

CHRISTINE G. ENGLAND, California Bar No. 261501
Assistant United States Attorney
District of Idaho
1291 West Myrtle Street, Suite 500
Boise, ID 83702
Tel: (208) 334-1211; Fax: (208) 334-1414
Email: Christine.England@usdoj.gov

JEAN E. WILLIAMS
Deputy Assistant Attorney General

LUTHER L. HAJEK
U.S. Department of Justice
Environment and Natural Resources Division
Natural Resources Section
999 18th Street, South Terrace, Suite 370
Denver, CO 80202
Tel: (303) 844-1376; Fax: (303) 844-1350
E-mail: luke.hajek@usdoj.gov

Attorneys for Defendants

                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF IDAHO

WESTERN WATERSHEDS PROJECT,         )
et al.,                             )             Case No. 1:16-cv-00083-BLW
                                    )
      Plaintiffs,                   )
                                    )             DEFENDANTS’ UNOPPOSED
v.                                  )             MOTION TO EXTEND THE
                                    )             DEADLINE TO FILE A STATUS
U.S. DEPARTMENT OF THE              )             REPORT AND TO CONTINUE THE
INTERIOR, et al.,                   )             JANUARY 29, 2021 STATUS
                                    )             CONFERENCE
      Defendants.                   )
____________________________________)




Defendants’ Unopposed Motion to Extend the Deadline to File a Status Report and to Continue
the January 29, 2021 Status Conference
         Case 1:16-cv-00083-BLW Document 257 Filed 01/25/21 Page 2 of 6




       Pursuant to Fed. R. Civ. P. 6(b) and L.R. Civ. 6.1(a), Defendants respectfully request an

extension of time to file a status report, which is due on January 27, 2021, and to continue the

status conference scheduled for January 29, 2021. The Court recently ordered the parties to

submit status reports regarding the impact of the new records of decision issued by the U.S.

Bureau of Land Management on the pending motions for partial summary judgment and set a

status conference to discuss the same issue. See January 20, 2021 Docket Entry Order, ECF No.

255. Defendants request that the deadline to submit the status report be extended by two weeks

and that the status conference be continued by the same length of time. Defendants request this

extension to accommodate supervisory review by incoming officials within the Department of

Justice and the Department of the Interior. Defendants’ counsel has conferred with counsel for

the parties, and no party opposes this request.

       Accordingly, Defendants request that the deadline to submit status reports be extended

until February 3, 2021, and that the status conference be continued until February 5, 2021.

       Respectfully submitted this 25th day of January, 2021,

                                                     BART M. DAVIS, Idaho Bar No. 2696
                                                     United States Attorney

                                                     CHRISTINE G. ENGLAND, California Bar
                                                     No. 261501
                                                     Assistant United States Attorney
                                                     District of Idaho
                                                     1291 West Myrtle Street, Suite 500
                                                     Boise, ID 83702
                                                     Tel: (208) 334-1211; Fax: (208) 334-1414
                                                     Email: Christine.England@usdoj.gov

                                                     JEAN E. WILLIAMS
                                                     Deputy Assistant Attorney General

                                                     LUTHER L. HAJEK
                                                     U.S. Department of Justice



Defendants’ Unopposed Motion to Extend the Deadline to File a Status Report
and to Continue the January 29, 2021 Status Conference                                    1
        Case 1:16-cv-00083-BLW Document 257 Filed 01/25/21 Page 3 of 6




                                                 Environment and Natural Resources
                                                 Division
                                                 Natural Resources Section
                                                 999 18th Street, South Terrace, Suite 370
                                                 Denver, CO 80202
                                                 Tel: (303) 844-1376; Fax: (303) 844-1350
                                                 E-mail: luke.hajek@usdoj.gov

                                                 Attorneys for Defendants




Defendants’ Unopposed Motion to Extend the Deadline to File a Status Report
and to Continue the January 29, 2021 Status Conference                              2
         Case 1:16-cv-00083-BLW Document 257 Filed 01/25/21 Page 4 of 6




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 25, 2021, I caused the foregoing to be electronically filed
with the Court using the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

Counsel for Plaintiff Western Watersheds Project

Laurence J. Lucas
llucas@advocateswest.org

Sarah Stellberg
sstellberg@advocateswest.org

Todd C. Tucci
ttucci@advocateswest.org

Counsel for Intervenor-Defendant Western Energy Alliance

Bret A. Sumner
bsumner@bwenergylaw.com

Malinda Morain
mmorain@bwenergylaw.com

Cherese De’Dominiq McLean
cdm@msbtlaw.com

Brian G. Sheldon
brian@mslegal.org

Intervenor-Defendants Wyoming Stock Growers Ass’n and Petroleum Ass’n of Wyoming

David C. McDonald
dmcdonald@mslegal.org

John L. Runft
JRunft@runftsteele.com

Intervenor-Defendants Idaho Power Co. and Pacificorp

Andrew J. Pieper
andrew.pieper@stoel.com

Beth S. Ginsberg
bginsberg@stoel.com

Defendants’ Unopposed Motion to Extend the Deadline to File a Status Report
and to Continue the January 29, 2021 Status Conference                                    3
        Case 1:16-cv-00083-BLW Document 257 Filed 01/25/21 Page 5 of 6




Kevin J. Beaton
kjbeaton@stoel.com

Jason T. Morgan
jtmorgan@stoel.com

Intervenor-Defendant State of Wyoming

Elliot John Adler
elliott.adler@wyo.gov

James Kaste
james.kaste@wyo.gov

Intervenor-Defendants National Cattlemen’s Beef Ass’n and Public Lands Council

Caroline Lobdell
clobdell@wrlegal.org

Candice M. McHugh
cmmchugh@mchughbromley.com

Christopher M. Bromley
cbromley@mchughbromley.com

Intervenor-Defendants State of Utah, Governor Gary R. Herbert, and School and Inst. Trust
Lands Admin.

Laurence M. Bogert
mbogert@parsonsbehle.com

Robert H. Hughes
rhughes@parsonsbehle.com

William Gerry Myers III
wmyers@hollandhart.com

Intervenor Defendant State of Idaho

Steven W. Strack
steve.strack@ag.idaho.gov

Intervernor-Defendant Governor Brad Little

Brian C. Wonderlich

Defendants’ Unopposed Motion to Extend the Deadline to File a Status Report
and to Continue the January 29, 2021 Status Conference                                4
        Case 1:16-cv-00083-BLW Document 257 Filed 01/25/21 Page 6 of 6




brian.wonderlich@gov.idaho.gov

Samuel J. Eaton
sam.eaton@gov.idaho.gov

Intervenor-Defendant Idaho State Legislature

Erika E. Malmen
emalmen@perkinscoie.com

Amicus Idaho Conservation League

Matthew A. Nykiel
mnykiel@idahoconservation.org

                                                 /s/ Luther L. Hajek
                                                 Luther L. Hajek




Defendants’ Unopposed Motion to Extend the Deadline to File a Status Report
and to Continue the January 29, 2021 Status Conference                        5
